NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 20 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   16-50459

                Plaintiff-Appellee,              D.C. No. 2:15-cr-00099-DSF

 v.
                                                 MEMORANDUM*
DAVID GLENN MANUEL,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      David Glenn Manuel appeals from the district court’s judgment and

challenges his guilty-plea conviction and 96-month sentence for assault on a

federal officer or employee resulting in the infliction of bodily harm, in violation

of 18 U.S.C. § 111(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Manuel’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Manuel the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Manuel waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal most aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Manuel’s plea or any aspects of the sentence

that fall outside the scope of the waiver. We therefore affirm as to those issues.

We dismiss the remainder of the appeal in light of the valid appeal waiver. See

United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    16-50459